MEMORANDUM OF UNDERSTANDING
BETWEEN
THE UNIVERSITY OF MISSISSIPPI
AND
NEMUS
THIS AGREEMENT is made and entered into on 31st day of July 2013 (the "Effective
Date") by and between the University of Mississippi, National Center for Natural
Products Research with a principal address at University, Mississippi, 38677
(MISSISSIPPI) and NEMUS, a California corporation with a principal address at
16440 Bake Parkway, Suite 150, Irvine, CA 92618. This Agreement is a joint
research agreement for purposes of the CREATE Act (the Cooperative Research and
Technology Enhancement Act of 2004) with reference to any patent applications
stemming from joint research that may result from the sharing of Confidential
Information. MISSISSIPPI and NEMUS will seek to develop and implement a mutually
beneficial collaboration consisting of, but not limited to, the following areas
of cooperation:

1. The cooperative activities to be covered by this Agreement include
extracting, manipulating and studying Cannabis in any form, including but not
limited to it's individual molecules, in dried flower form or any combinations
thereof, as well as synthetic versions of any and all; developing related IP,
including but not limited to trade secrets, patents, copyrights and trademarks;
with intentions to create and commercialize medicines using such.

2. Confidential Information exchanged between the parties will be protected
under the terms of the Confidential Disclosure Agreement with an Effective Date
of July 2, 2013.

3. The parties will negotiate a separate Research Agreement that will detail,
among other things, how research findings will be published while protecting the
intellectual property of each party.

3. NEMUS will own all right, title and interest in and to any invention, whether
or not patentable, invented solely by employees of NEMUS. MISSISSIPPI will own
all right, title and interest in and to any invention, whether or not
patentable, invented solely by employees of MISSISSIPPI. Right, title and
interest in and to inventions, whether or not patentable, invented jointly by
employees of NEMUS and MISSISSIPPI will be owned jointly by NEMUS and
MISSISSIPPI, each party having an equal and undivided interest. The Parties will
negotiate a separate License Agreement in good faith.

4. The term of this Agreement is five (5) years after the Effective Date and may
be extended in writing by mutual agreement of the Parties. The Agreement may be
terminated by either Party with a minimum of three (3) months written notice to
the other Party.

5. Delivery of an executed counterpart of a signature page to this Agreement by
e-mail shall be effective as delivery of a manually executed counterpart of this
Agreement.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this agreement to be
duly executed by its legally authorized agent on the day and year indicated
below.




THE UNIVERSITY OF MISSISSIPPI
 
 
 
By:
/s/ Walter G. Chambliss
7/31/13
Name:
Walter G. Chambliss, Ph.D.
Date
Title:
Director of Technology Management
 
 
Office of Research and Sponsored Programs
 
 
 
 
Acknowledged:
 
 
 
By:
/s/  Dr. Mahmoud A. ElSohly
 
Name:
Mahmoud A. ElSohly, Ph.D.
 
Title:
Research Professor, National Center for Natural Products Research
 
 
 
NEMUS, a California Corporation
 
 
 
By:
/s/ Red A. Lapham
07/31/13
Name:
Reg A. Lapham
Date
Title:
CEO
 


